Citation Nr: 1146373	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-43 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability.

2.  Entitlement to an initial increased rating for a service-connected right knee disability, rated as 10 percent disabling prior to October 9, 2008, 10 percent from January 1, 2009 to July 13, 2010 and 30 percent from September 1, 2011.  

3.  Entitlement to an increased initial rating for a service connected right ankle disability, currently rated as 10 percent disabling. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as a result of a personal assault.  

5.  Entitlement to an increased initial rating for a service connected left knee disability, currently rated as 10 percent disabling. 

6.  Entitlement to an increased initial rating for a service-connected left ankle disability rated as 10 percent disabling from January 1, 2009.  

7.  Entitlement to extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for left ankle immobilization beginning September 18, 2008 and ending January 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran's active duty service included the period from June 1982 to October 1982 and subsequent National Guard and Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and March 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas.  The Veteran was afforded a December 2010 hearing before the undersigned at the RO (Travel Board hearing).  The hearing transcript is associated with the record.

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court stated that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board has characterized the psychiatric issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD as a result of a personal assault.  

During the hearing, the Veteran withdrew her claim for an extension of a temporary total evaluation for the left ankle for convalescence.  38 C.F.R. § 20.204.  The record includes a November 2009 notice of disagreement with respect to the rating assigned for her left ankle disability in the December 2008 RO decision.  Since a statement of the case has not been prepared for this issue, the issue is addressed in the remand section.  

During the appeal period, a rating decision in December 2008 assigned a temporary evaluation of 100 percent effective October 9, 2008 for the right knee disability based on surgical or other treatment necessitating convalescence and an evaluation of 10 percent from January 1, 2009.  A rating decision in November 2010 assigned a temporary 100 percent evaluation for the right knee disability due to a right total knee arthroplasty effective July 14, 2010, continued the 100 percent evaluation until September 1, 2011 and assigned a 30 percent evaluation from September 1, 2011.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a November 2010 rating decision, the RO increased the rating for the service connected right knee disability to 100 percent effective July 14, 2010 and assigned a 30 percent rating effective September 1, 2011.  As the total rating is not effective for the entire claims period, higher rating are available and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

With the exception of the issue of extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2011) for left ankle immobilization, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the December 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for an extension of temporary total evaluation for left ankle immobilization be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  At the December 2010 hearing, the Veteran requested that her appeal for an extension of temporary total evaluation for the left ankle due to convalescence be withdrawn.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


REMAND

The Board finds that additional development is necessary before these claims are ready for appellate review. 

For the issue of service connection for a right foot disability, the Board finds that a VA examination is necessary.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

Medical records from May 2006 reflect that the Veteran complained of right foot numbness as secondary to her service connected right knee disability.  At the December 2010 hearing, she reported that she continued to have right foot numbness, but did not seek medical attention for it.  She is competent to report symptoms such as numbness in her right foot, and the Board considers her report credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The Board finds a VA examination is necessary to determine the nature and extent of her right foot disability and whether it is etiologically related to her service-connected right knee disability or otherwise related to service.  McLendon, supra. 

Regarding the issue of an increased rating for a right knee disability, there are outstanding medical records.  In a November 2010 rating decision, the RO assigned a temporary total rating for a total right knee replacement performed in July 14, 2010 at the Jefferson Regional Medical Center.  The RO/AMC must ensure that all VA treatment records beginning in 2009 are associated with the claims file and request that the Veteran identify any private treatment records concerning either knee.  38 C.F.R. § 3.159.

Given that the outstanding right knee treatment records are also highly likely to contain pertinent clinical findings for the left knee, the issue of an increased initial rating for a left knee disability is remanded for consideration of these records.  Id.  

Regarding the issue of service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has not been provided a VA psychiatric examination.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.  The threshold for finding a link between current disability and service is low.  Locklear, supra.; Id.  at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.   

Service and personnel records do not contain any formal complaints or findings relating to sexual assault.  However, for PTSD claims based upon in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

Service records show that the Veteran was fined for being absent without leave (AWOL) on October 24, 1982.  She had multiple absences during her National Guard service, which culminated in a February 1985 discharge from the National Guard service for unsatisfactory participation.  However, records show that she had an honorable discharge from the Ready Reserves in March 1988.  

The Veteran has provided inconsistent reports of her personal trauma history.  VA treatment records from September 2007 show the Veteran reporting non military sexual trauma and denying military sexual trauma.  She reported a prior hospitalization for suicide attempt approximately 30 years ago.  She was diagnosed with a depressive disorder.  VA treatment records from October 2007 confirmed major depressive disorder (MDD) and ruled out PTSD.  However, in a March 2008 treatment note, a VA clinical pharmacist opined that she likely had PTSD.  In September 2008, a VA psychiatrist included a PTSD diagnosis.  

In an October 2008 statement, the Veteran reported being sexually abused during childhood and sexually harassed in the military beginning in 1982.  She was currently participating in group therapy for sexual trauma.  These reports are also found in Social Security Administration (SSA) disability records.  At the December 2010 hearing, the Veteran reported being sexually harassed in the military beginning in 1982 and asserted that it played a role in her current depression.  During service and afterwards, she kept the incidents to herself for fear of reprisal.   

Although the record shows the Veteran denying military sexual trauma in September 2007, her subsequent reports reflect that she was afraid to report it for many years and reaffirmed that it occurred.  Service records indicate that shortly after ending active service in October 1982 she started having multiple AWOLs during National Guard service.  In this instance, the Board finds that a VA psychiatric examination is necessary to adjudicate this claim as detailed in the instructions below.  McLendon, supra.; Locklear, supra.; 38 C.F.R. § 3.304(f)(5).  

Moving to the increased initial rating for the right ankle disability, the RO did not consider the SSA records in its last adjudication of this issue in the November 2009 Statement of the Case as these records were received in March 2010.  As further development is necessary for reasons discussed above, this issue is being remanded for consideration of SSA records.  The Board notes that the SSA records are also pertinent to other issues on appeal.  

Regarding the issue of an increased initial rating for a left ankle disability, the Veteran filed a timely November 2009 notice of disagreement to a December 2008 RO decision granting service connection and assigning a 10 percent initial rating for her left ankle disability.  The RO did not issue a statement of the case with respect to this claim.  The issue of an increased initial rating for a left ankle disability is remanded for the RO/AMC to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for the disabilities he is claiming and to submit or provide written authorization for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appropriate National Guard and Army Reserve personnel records custodian to determine all periods for which the Veteran had Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) status. 

3.  Then, afford the Veteran a VA examination to determine whether she has any current right foot disability that is related to her service connected bilateral knee disability and/ or bilateral ankle disability.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should provide an opinion as to whether the Veteran has a right foot disability that is at least as likely as not (50 percent probability or more) proximately due to or the result of her service-connected bilateral knee disability and/or bilateral ankle disability.  The examiner should comment on whether a service-connected knee disability or ankle disability aggravated the nonservice-connected right foot disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  If the right foot disability is not proximately due to or aggravated by a service-connected disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the right foot disability had its onset during active duty service or ACDUTRA service or is due to an injury during INACDUTRA service.  

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

4.  The RO should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  The RO should also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.  

5.  Afterwards, afford the Veteran an examination to determine the etiology of any current psychiatric disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should conduct a thorough mental status examination and provide appropriated psychiatric diagnoses in accordance with the DSM-IV criteria.  

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  If the stressor is an in-service assault, the examiner should report whether there is evidence of behavior changes in response to the stressor. 

The examiner should state whether there is clear and unmistakable (undebatable) evidence that the Veteran had a psychiatric disorder that preexisted the Veteran's entrance into active service on June 21, 1982.  

If there is clear and unmistakable evidence that a psychiatric disability pre-existed service, the examiner should state whether there is clear and unmistakable evidence that such disorder was not aggravated (did not undergo a permanent increase in disability) during active service beyond the normal progression of the disorder.  

If a psychiatric disorder did not clearly and unmistakably pre-exist service, or was not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder had its onset during active duty service and any other period of ACDUTRA.  

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

6.  Then, issue a statement of the case for the issue of an increased initial rating for a left ankle disability, currently rated as 10 percent disabling.  If and only if, the Veteran timely files a substantive appeal, return the case to the Board.  

7.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


